—Motion by the respondent to dismiss the appeal from an order of the Supreme Court, Orange County, dated October 5, 1993, on the ground that no appeal lies from an order denying reargument. By decision and order of this Court dated June 30, 1994, the motion was referred to the Bench which was to determine the appeal.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the submission of the appeal, it is
*598Ordered that the motion is dismissed as academic in light of our determination on the appeal from the order. Lawrence, J. P., Pizzuto, Joy and Altman, JJ., concur.